Citation Nr: 9924822	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disorders of the back 
and neck and a disorder of the wrists and hands as secondary 
to service-connected bilateral femoral fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah, 
and Albuquerque, New Mexico.  

The record reflects that in numerous statements made by the 
veteran and by his representative in an informal hearing 
presentation from August 1999, it has been asserted that 
service connection should be granted for a knee disorder as 
secondary to service-connected bilateral femoral fractures.  
This Board notes that this issue has not been properly 
developed or certified for appellate consideration, and 
therefore, this issue will not be addressed at this time.  
However, it is noted that service connection for bilateral 
traumatic arthritis was denied in a previous rating decision 
in April 1980.  This matter is referred to the RO for such 
further action as is deemed appropriate.  

REMAND

The record before the Board indicates that the RO generally 
has mounted extensive efforts to development the record, 
including no fewer than three attempts to schedule the 
appellant for an examination to address the question of 
whether there is any causal relationship between the service-
connected disabilities and the disabilities for which he has 
claimed service connection.  The Board regretfully finds that 
there is one further action that must be taken.  In a January 
1995 communication, the veteran expresslly requested that the 
RO obtain outpatient treatment records covering the period 
from August 1, 1994, to that time from the VA Medical Center 
in Salt Lake City.  The claims folder does not now contain 
these records or evidence that these records were requested.  
Accordingly, this matter must be returned to the RO for 
further development action:

1.  The veteran may submit additional 
evidence or argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, it is imperative 
that he specifically advise the RO as to 
whether he has received any VA treatment 
since August 1994 at any facility apart from 
the Salt Lake City VAMC.   He is also 
cautioned that the current record does not 
contain competent medical evidence linking 
his claimed disabilities to service or to his 
service connected disabilities.  Without such 
evidence, his claims will not be found to be 
well grounded.

2.  Based upon the discussion above, and the 
response the claimant provides inaccordance 
with paragraph 1, the RO should request all 
records of recent VA care, including 
specifically the outpatient treatment records 
from the Salt Lake City VAMC covering the 
period from August 1, 1994, to the present.  

3.   The RO should then review the record and 
determine whether the benefits sought on 
appeal may be granted.  If not, the RO should 
provide the claimant and his representative 
with a supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


